Citation Nr: 1422239	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to February 1957.  The Veteran died in November 2010.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Reno, Nevada RO.

The appellant provided testimony at a June 2012 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's death certificate lists acute coronary syndrome as the immediate cause of death, with coronary artery disease and acute renal failure as underlying or contributory causes.

2.  The Veteran did not have any service-connected disabilities at the time of his death, and his cause of death is not etiologically related to a disease, injury, or event in service.

3.  The Veteran's myelodysplastic syndrome was not a principal or contributory cause of the Veteran's death, and it was not etiologically related to a disease, injury, or event in service, including exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for the cause of a veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson, 7 Vet. App. at 39-40; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for Veterans' Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran died in November 2010.  The Veteran's death certificate lists acute coronary syndrome as the immediate cause of death, due to or as a consequence of coronary artery disease and acute renal failure, with no other underlying or contributing conditions.  

The Board finds that there is no dispute as to the facts involving the cause of death, and the death certificate is accepted as accurate regarding the time and cause of death.

At the time of the Veteran's death, he did not have any service-connected disabilities.  

The appellant contends that the Veteran's non-service-connected myelodysplastic syndrome (MDS) was caused by radiation exposure during active service, and that MDS, in turn, caused or aggravated the Veteran's cardiovascular and renal problems which ultimately led to his death.  

Although she is not claiming service connection for the cause of the Veteran's death on the basis of in-service incurrence or aggravation of the cardiovascular or renal disorders which caused his death, the Board notes that service treatment records are entirely negative for symptoms, complaints, findings, treatment, or diagnoses of any cardiovascular or renal conditions.  Moreover, there is no medical evidence suggesting a relationship between the Veteran's cardiovascular and renal conditions and active service.   

Therefore, in order for service connection for the cause of death to be granted in this case, the evidence must demonstrate that MDS both was caused by or was otherwise etiologically related to active service and that it contributed to (caused or aggravated) the Veteran's causes of death (acute coronary syndrome, coronary artery disease, and acute renal failure).  

At the outset, the Board notes that there is no competent medical evidence indicating that MDS caused or aggravated the Veteran's cardiovascular or renal conditions.  The Board acknowledges the appellant's testimony and statements to the effect that her late husband's MDS caused or aggravated his cardiovascular and renal conditions.  However, while the appellant is competent to provide evidence regarding matters that can be perceived by the senses, she is not shown to be competent to render medical opinions.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, she is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the appellant is not competent to address.  Jandreau. 

Moreover, even if it were shown that MDS contributed to the conditions that caused the Veteran's death, the weight of the evidence demonstrates that the Veteran's MDS was not related to his active service.  

In general, service connection for a condition which is claimed to be attributable to ionizing radiation exposure during service may be established in one of three different ways.  First, it may be presumptively service connected under 38 U.S.C. § 1112(c) and 38 C.F.R. 3.309(d) for radiation-exposed veterans.  Second, it may be service-connected on a direct basis after specified development procedures are conducted under the special framework of 38 C.F.R. § 3.311 if the claimed entity is a radiogenic disease.  Third, even if it is not a listed disease under § 3.309 or a radiogenic disease under § 3.311, direct service connection can be established by showing that the disease was incurred during or aggravated by service, including presumptive service connection for chronic disease.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998). 

Regarding service connection on a presumptive basis, if a veteran has a listed disease under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d) and was a radiation-exposed veteran, then it will be presumed that the disease was incurred in service, and service connection is established for the disease.  

Even though it has been confirmed that the Veteran participated in a "radiation risk activity" (the evidence demonstrates that he was a confirmed participant of Operation TEAPOT in 1955), MDS is not among the diseases listed under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d).  While MDS is known to develop into leukemia, the medical evidence in this case shows that the Veteran was not diagnosed with leukemia prior to his death.  Therefore, the Veteran was not a radiation-exposed veteran for purposes of presumptive service connection.

Next, while 38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease, it does provide special procedures to help a veteran prove his or her claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  The first step in this analysis is to determine whether the Veteran had a radiogenic disease.  Diseases currently listed in 38 C.F.R. § 3.311(b)(2)(i) - (xxiv) are as follows: All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; all cancers; multiple myeloma; posterior subcapsular cataracts; non-malignant thyroid nodular disease parathyroid adenoma; lymphomas other than Hodgkin's disease.  In addition, a claimant may cite or submit competent scientific or medical evidence that the claimed condition is a radiogenic disease.  38 C.F.R. § 3.311(b)(4).

In this case, although MDS is not one of the radiogenic diseases listed under 38 C.F.R. § 3.311(b)(2)(i) - (xxiv), the RO carried out the development specified in 38 C.F.R. § 3.311(a) for radiogenic diseases.  A radiation dose estimate specific to the Veteran was obtained from the Defense Threat Reduction Agency (DTRA).  In a May 2011 letter, the DTRA estimated that the Veteran was exposed to no greater than 16 rem of external gamma, 0.5 rem of external neutron, 0.3 rem of internal committed alpha to the red marrow, and 3 rem of internal committed beta plus gamma to the red marrow.  

The Director of Compensation Service then sent the radiation dose estimates, along with the Veteran's information, to the Under Secretary for Health for an opinion as to whether the Veteran's MDS resulted from exposure to ionizing radiation during active service.  In a July 2011 memorandum, the Director of Environmental Agents Service opined on behalf of the Under Secretary that it is unlikely that the Veteran's MDS can be attributed to radiation exposure while in military service, citing to a long excerpt from Medical Effects of Ionizing Radiation, by Mettler and Upton (3rd Edition, Elsevier Publishing, 2008).  In pertinent part, the medical literature states that:

"Late changes of aplastic anemia that are reported in the literature can occur as a result of vascular compromise and fibrosis.  Under these circumstances, all cell lines are equally affected.  Such changes are not seen with acute marrow doses of less than 10 to 20 Gy [1000 to 2000 rads] in a relatively acute regimen.  Marrow depression usually does not occur with chronic exposure unless doses exceed 0.4 Sv [40 rem] per year."  Id.   

Finally, in a July 2011 letter, the Director of Compensation Services, after a review of all the evidence, opined that there is no reasonable possibility that the Veteran's MDS can be attributed to ionizing radiation exposure while in the military service.  

In sum, even after conducting additional development under 38 C.F.R. § 3.311 to assist the appellant in substantiating her claim, the weight of the evidence demonstrates that the Veteran's MDS was not incurred in or the result of exposure to ionizing radiation during active service.  There are no contrary opinions of record, nor does the evidence otherwise suggest that the Veteran's MDS was related to radiation exposure.  

Finally, the Board must determine whether the Veteran could be entitled to service connection for the claimed disease or injury under the general provisions governing the awards of VA compensation.  See Combee, 34 F.3d at 1043; Hardin v. West, 11 Vet. App. 74 (1998).  

Turning to consideration of direct service connection, after a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding of any injury, disease, or event manifesting MDS during service, and that the evidence also shows that there were no unremitting symptoms of MDS during service.  The Veteran's service treatment records, including the February 1957 separation examination report, reflect no signs, symptoms, treatment, or diagnosis of MDS. 

The Board next finds that the weight of the evidence demonstrates that MDS symptoms were not unremitting since service separation in February 1957.  Following service separation in February 1957, the evidence of record shows no complaints, diagnosis, or treatment for MDS until 2008.  The absence of post-service complaints, findings, diagnosis, or treatment for more than 50 years after service is one factor that tends to weigh against a finding of unremitting MDS symptoms after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

Notably, on the VA Form 21-526 filed by the Veteran in December 2008, he indicated that his MDS (claimed as leukemia) began in January 2008.  Thus, neither the Veteran (prior to his death in 2010) nor the appellant has contended that his MDS was unremitting since service separation in 1957.  Further, the medical evidence demonstrates that it was first diagnosed in 2008, as noted above.

As such, the Board does not find that the evidence sufficiently supports unremitting MDS symptomatology since service so as to warrant a finding of a nexus between MDS and active service.   

As above, the Board has considered the appellant's contention that the Veteran's MDS was related to active service.  However, as previously noted, the question of causation, in this case, involves a complex medical issue that the appellant is not competent to address.  Jandreau.

Based on this evidence, the Board finds that the weight of the competent evidence demonstrates that the Veteran did not have a radiogenic disease or a disease associated with radiation exposed veterans; there was no relationship between the Veteran's MDS and military service, including in-service radiation exposure; and no credible evidence of an in-service disease or injury manifesting MDS or unremitting symptomatology of MDS either during active service or following service separation, which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  

In any case, the Board reiterates that even if service connection for MDS could be established, there is no evidence that the MDS had anything to do with the Veteran's death.  

Although the Board is sympathetic with the appellant's loss of her husband, who served his country bravely, there is a lack of competent evidence to warrant a favorable decision.   For these reasons, service connection for the cause of the Veteran's death must be denied.  As the preponderance of the evidence weighs against the claim for service connection for the cause of the Veteran's death, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

The Court held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

In a timely March 2011 letter, the RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection for cause of death, including the criteria for establishing an ionizing radiation claim, what information and evidence must be submitted by the appellant, and what information or evidence VA will attempt to obtain.  The letter also advised the appellant that the Veteran did not have any service-connected disabilities at the time of his death and described how VA determines effective dates.  The Board notes that the letter did not provide any information concerning how disability evaluations would be assigned should service connection for the cause of death be granted.  See Dingess, supra.  However, there is no question regarding a disability rating in a cause of death case, and thus, the appellant was not prejudiced by lack of notice regarding disability ratings.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the appellant's statements, including her testimony at the June 2012 Board hearing.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2012 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing her claim, including regarding specific evidence that may help substantiate her claim.  Moreover, neither the appellant, nor her representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.
  
The Board acknowledges that a VA medical opinion has not been obtained with regard to the question of whether the cardiovascular and renal disorders that led to the Veteran's death were related to active service; however, the Board finds that a VA opinion is not necessary in order to fulfill the duty to assist.  The Federal Circuit has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

While 38 U.S.C.A. § 5103A(a)  does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348.  The Board finds that a medical opinion regarding the question of relationship between the listed cause of death and active service is not necessary in this case because there is no contention that the Veteran's cardiovascular and renal disorders were related to active service, nor does the medical evidence suggest a relationship between the cardiovascular and renal disorders and active service.  Rather, the appellant has contended that the Veteran's MDS was related to active service and that it also contributed to his death.  As described above, VA followed the development procedures outlines in 38 C.F.R. § 3.311 and obtained an opinion addressing whether MDS was related to exposure to ionizing radiation, and VA's duty to assist has been fulfilled.  

Notably, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for the cause of the Veteran's death is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


